Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Scope
	Claims 120-121, 124-126, 166-171, 174, 177-181, and 183-185 are pending.  Claims 176 and 182 were canceled in the Reply filed 3/1/2021.  Claim 185 was added in the Reply filed 3/1/2021.  Claims 120 and 179 were amended in the Reply filed 3/1/2021. 

Claim Interpretation
The Applicable claim interpretation has previously been placed on record and is incorporated herein. 

Withdrawn Claim Rejections
All previous rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US20110183907 (cited in previous action), which pertains to FVIII, VWF, and complexes thereof. However, the closest prior art of record does not anticipate the instantly claimed genus, nor render obvious a genus of polynucleotides encoding a chimeric protein comprising at least two polynucleotides, wherein the first polynucleotide 
Furthermore, the Examiner notes that the instant Application is entitled to the priority date of 7/10/2013 corresponding to PCT/US2013/049989 (see, e.g., MPEP § 804(I)(B)(l)(a), (b)(i)), and therefore, any applicable provisional rejections pertaining to applications having a later effective U.S. filing date (e.g., Applications 14/894,108 and 15/110,673) have been withdrawn or rendered moot for the reasons described at MPEP § 804(I)(B)(l)(b)(i).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 120-121, 124-126, 166-171, 174, 177-181, and 183-185 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654